Citation Nr: 0023522	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.

3.  Entitlement to service connection for a kidney condition.

4.  Entitlement to service connection for a liver condition.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel

INTRODUCTION

The appellant's DD Form 214 indicates that he had active duty 
service from October 1963 to December 1969, with 
approximately 2 years and 3 months of prior service, for a 
total of approximately 8 years of active duty service.  This 
appeal comes before the Board of Veterans' Appeals (Board ) 
from a rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


REMAND

The Board notes that in January 1979, the appellant filed a 
notice of disagreement with the RO's November 1978 rating 
decision, which, among others, denied service connection for 
liver and kidney conditions.  A statement of the case 
addressing these two issues has not yet been issued, and a 
remand is necessary for this purpose.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

The Board also notes that a current VA examination report, 
dated in March 1998, indicates that the appellant's post-
traumatic stress disorder (PTSD) was moderate to serious, and 
that his GAF score was 50.  However, a review of the 
objective findings is essentially normal.  Accordingly, the 
Board finds that another VA examination is necessary.  

This case is therefore REMANDED for the following:

1.  The RO should issue a statement of 
the case to the appellant and his 
representative on the issues of 
entitlement to service connection for 
kidney and liver conditions. The 
appellant must be advised of the time 
limit in which he can perfect an appeal 
to the Board on these issues by filing a 
substantive appeal.  If, and only if, an 
appeal is perfected on one or both of 
these issues, should they be returned to 
the Board.

2.  The RO should take the necessary 
steps to obtain the appellant's current 
pertinent treatment records, both 
inpatient and outpatient, and associate 
them with the claims file.  

3.  The appellant should be scheduled for 
a VA psychiatric examination to determine 
the severity of his PTSD.  The RO should 
provide the examiner with the applicable 
criteria for rating the appellant's PTSD 
and the examiner is to report the 
symptoms in accordance with the rating 
criteria (e.g., does the appellant have 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; . . 
.).  The examiner is asked to conduct a 
thorough review of the pertinent medical 
evidence of record, to include records of 
prior outpatient and, in particular, 
inpatient treatment for PTSD.  The 
examiner is asked to provide a GAF score 
and to fully explain the basis for the 
score assigned.  The examiner is also 
asked to state whether the appellant is 
rendered unemployable due to his PTSD and 
eye condition.    

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.
 
The RO should then readjudicate the issues on appeal.  In 
doing so, the RO should consider whether referral to the 
Director, Compensation and Pension Service, is warranted 
under 38 C.F.R. § 4.16 (1999).  If the benefits sought on 
appeal are not granted to the appellant's satisfaction, the 
claim should be returned to the Board, following the 
appropriate appellate procedures.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



